DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 03/23/22. Claims 1, 6, 7, 9, 14, 15 and 17 have been amended and claims 5 and 13 have been cancelled. Claims 1-4, 6-12 and 14-18 are examined herein.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: identifiers 125c found in figures 2 and 3 are not defined in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because no wording should be located within Figures 2, 4 and 5, button and zipper language should be removed and replaced with identifier numbers.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 6 has identifiers 604 and 602, which are not defined in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.                                                                                                                                                                                             
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear what “hip line region” is there is no antecedent basis for this limitation, and it is unclear what structure of the waist region would be the hip line. The examiner is interpreting the waist region to include the hip line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-10, 12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 1,783,572) in view of  Mei et al. (US 2002/0069487) and Cash (US 4,683,595).
In regard to claim 1, Johnson teaches a garment convertible between a pair of pants and a skirt, comprising: a waist region (waist portion: page 1, lines 97-99); a pants region positioned below the waist region (Fig 3: page 1, lines 76-88), the pants region comprising a first pant leg and a second pant leg (pant legs in Fig 3); a first fastener positioned at the waist region (buttons: 20: page 1, lines 97-99); a plurality of pant leg fasteners positioned in the pants region on at least one of the first pant leg and the second pant leg (buttonholes: 19), wherein, when the first fasteners (20) are coupled to a respective one of the pant leg fasteners (19), the garment is operable to be worn as a skirt (Fig 4: page 1, lines 103-page 2, lines 1-8) and, when the first fasteners (20) are detached from the respective one of the pant leg fasteners (19), the garment is operable to be worn as a pair of pants (Fig 3: page 1, lines 76-88).  
Johnson fails to teach a plurality of loops coupled to the waist region; wherein the first fasteners are coupled to the plurality of loops and a removable fabric connected between the first and second legs.
Mei et al. teaches a belt loop waist attachment on dresses and skirts (paragraph 0013), wherein the belt loops are a plurality of loops with snap fasteners located thereon (Fig 2 and 4: belt loops 240 and snap fasteners 28).
It would have been obvious before the effective filing date to one having ordinary skill in the art to replace the button and buttonhole fastening arrangement of Johnson with the belt loop snap fastening arrangement of Mei et al., since the fastening arrangement of Johnson being belt loops with snaps located on the waist portion and corresponding snap fasteners located on the legs would create a fastening arrangement that not only assists with converting the trouser 
Cash teaches a piece of removable fabric and a connector configured to removably attach the piece of removable fabric to a garment (panel: 28 and connectors: buttons: 41-45 and snaps: 50), wherein the piece of removable fabric (28) is attached between a first garment side openings and a second garment side opening pant in such a manner that the removable fabric joins the first side and the second side of the opening to form a single piece of fabric (see figures 1-4), forming a single piece of fabric worn as the skirt (see figure 4: dress including skirt); and wherein the waist region of the becomes/includes the hip line region of the skirt (see figure 4). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the convertible garment of Johnson having a front opening with the apparel extending panel of Cash, since the convertible garment of Johnson having a extending panel attached to the front opening including the first and second leg panels to provide a single solid panel that not only creates a dress with skirt configuration allowing the waist region remaining and including the hip line region of the skirt to provide a convertible garment that can be worn to accommodate a pregnancy as needed (Cash: see abstract).

In regard to claim 2, Johnson teaches wherein the pant leg fasteners comprises a first plurality of pant leg fasteners positioned on the first pant leg and a second plurality of pant leg fasteners positioned on the second pant leg (see button holes 19 on lower pant legs in figures 1 and 3).


It would have been obvious before the effective filing date to one having ordinary skill in the art to replace the button and buttonhole fastening arrangement of Johnson with the upwardly extending belt loop snap fastening arrangement of Mei et al., since the fastening arrangement of Johnson being belt loops extending upward from the waist with snaps located on the waist portion and corresponding snap fasteners located on the legs would create a fastening arrangement that not only assists with converting the trouser garment into a skirt, but also provides a decorative function (Mei: paragraph 0013). 
 
 	In regard to claims 7 and 15, the combined reference teach wherein the plurality of loop fasteners are male snap fasteners and the plurality of pant leg fasteners are female snap fasteners (Johnson teaches female snap fasteners on the legs: buttonholes 19 and Mei teaches male snap fasteners on the belt loop: paragraph 0029). Further, the combined references teach the snap fasteners can be adjusted in accordance with the needs and convenience of the wearer (Mei: paragraph 0029).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the male snap fasteners located at the waist on the belt loops and the corresponding female snap fastener located on the pant leg, since interchanging where the corresponding halves of the snap fastener are located can be determine through routine experimentation by an artisan of skill in the art based upon the needs and convince of the wearer. 



 	In regard to claim 9, Johnson teaches a method, comprising: providing a garment convertible between a pair of pants and a skirt (Fig 1-4), comprising: a waist region (waist portion: page 1, lines 97-99); a pants region positioned below the waist region (Fig 3: page 1, lines 76-88), the pants region comprising a first pant leg and a second pant leg (pant legs in Fig 3); a first fastener positioned at the waist region (buttons: 20: page 1, lines 97-99); a plurality of pant leg fasteners positioned in the pants region on at least one of the first pant leg and the second pant leg (buttonholes: 19), coupling the first fasteners (20) to a respective one of the pant leg fasteners (19) and wearing as a skirt (Fig 4: page 1, lines 103-page 2, lines 1-8) and, detaching the first fasteners (20) from the respective one of the pant leg fasteners (19) and wearing as a pair of pants (Fig 3: page 1, lines 76-88).  
Johnson fails to teach a plurality of loops coupled to the waist region; wherein the first fasteners are coupled to the plurality of loops and a removable fabric connected between the first and second legs.
Mei et al. teaches a belt loop waist attachment on dresses and skirts (paragraph 0013), wherein the belt loops are a plurality of loops with snap fasteners located thereon (Fig 2 and 4: belt loops 240 and snap fasteners 28).
It would have been obvious before the effective filing date to one having ordinary skill in the art to replace the button and buttonhole fastening arrangement of Johnson with the belt loop snap fastening arrangement of Mei et al., since the fastening arrangement of Johnson being belt loops with snaps located on the waist portion and corresponding snap fasteners located on the legs would create a fastening arrangement that not only assists with converting the trouser garment into a skirt, but also provides a decorative function (Mei: paragraph 0013). Here we are 
Cash teaches a piece of removable fabric and a connector configured to removably attach the piece of removable fabric to a garment (panel: 28 and connectors: buttons: 41-45 and snaps: 50), wherein the piece of removable fabric (28) is attached between a first garment side openings and a second garment side opening pant in such a manner that the removable fabric joins the first side and the second side of the opening to form a single piece of fabric (see figures 1-4), forming a single piece of fabric worn as the skirt (see figure 4: dress including skirt); and wherein the waist region of the becomes/includes the hip line region of the skirt (see figure 4). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the convertible garment of Johnson having a front opening with the apparel extending panel of Cash, since the convertible garment of Johnson having an extending panel attached to the front opening including the first and second leg panels to provide a single solid panel creating a dress with skirt configuration having the waist region remaining and including the hip line region of the skirt to provide a convertible garment that can be worn to accommodate a pregnancy as needed (Cash: see abstract).

In regard to claim 10, Johnson teaches wherein the pant leg fasteners comprises a first plurality of pant leg fasteners positioned on the first pant leg and a second plurality of pant leg fasteners positioned on the second pant leg (see button holes 19 on lower pant legs in figures 1 and 3).

In regard to claim 12, Mei teaches wherein the plurality of loops are a plurality of belt loops extending upward from the waist region of the garment (see loops 24 that extend upward from the waist region of the garment depending upon orientation of the garment).


In regard to claim 17, Johnson teaches a garment convertible between a pair of pants and a skirt, comprising: a waist region (waist portion: page 1, lines 97-99); a pants region positioned below the waist region (Fig 3: page 1, lines 76-88), the pants region comprising a first pant leg and a second pant leg (pant legs in Fig 3); a fabric fastener positioned at the waist region (buttons: 20: page 1, lines 97-99); a plurality of pant leg fasteners positioned in the pants region on at least one of the first pant leg and the second pant leg (buttonholes: 19), wherein, when the fabric fasteners (20) are coupled to a respective one of the pant leg fasteners (19), the garment is operable to be worn as a skirt (Fig 4: page 1, lines 103-page 2, lines 1-8) and, when the fabric fasteners (20) are detached from the respective one of the pant leg fasteners (19), the garment is operable to be worn as a pair of pants (Fig 3: page 1, lines 76-88).  
Johnson fails to teach a plurality of pieces of fabric coupled to the waist region; wherein the first fasteners are coupled to the fabric pieces and a removable fabric connected between the first and second legs.
Mei et al. teaches belt loops/fabric pieces attached on dresses and skirts (paragraph 0013), wherein the belt loops/fabric pieces comprises fabric fasteners located thereon (Fig 2 and 4: belt loops/fabric pieces 240 and snap/fabric fasteners 28).
It would have been obvious before the effective filing date to one having ordinary skill in the art to replace the button and buttonhole fastening arrangement of Johnson with the belt loop 
Cash teaches a piece of removable fabric and a connector configured to removably attach the piece of removable fabric to a garment (panel: 28 and connectors: buttons: 41-45 and snaps: 50), wherein the piece of removable fabric (28) is attached between a first garment side openings and a second garment side opening pant in such a manner that the removable fabric joins the first side and the second side of the opening to form a single piece of fabric (see figures 1-4), forming a single piece of fabric worn as the skirt (see figure 4: dress including skirt); and wherein the waist region of the becomes/includes the hip line region of the skirt (see figure 4). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the convertible garment of Johnson having a front opening with the apparel extending panel of Cash, since the convertible garment of Johnson having a extending panel attached to the front opening including the first and second leg panels to provide a single solid panel that not only creates a skirt configuration with the waist region remaining and including the hip line region of the skirt but a convertible garment that can be worn to accommodate a pregnancy as needed (Cash: see abstract).

 	In regard to claim 18, Mei et al. teaches the fabric pieces being belt loops (Fig 2 and 4: belt loops/fabric pieces 240 and snap/fabric fasteners 28).
It would have been obvious before the effective filing date to one having ordinary skill in the art to replace the button and buttonhole fastening arrangement of Johnson with the belt loop .

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Mei et al. and Cash as applied to claims 1, 2, 9 and 10 above, and further in view of Kurz et al. (US 1,031,719).
Johnson, Mei et al. and Cash fail to teach the pant leg fasteners being positioned in a 2x3 arrangement. 
 	In regards to claims 3 and 11, Kurz et al. teaches an arrangement of fasteners in a 2x3 matrix (see figures 2, 5 and 6 heads in 2x3 matrix to correspond to socket fasteners).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the multiple fasteners along the leg of Johnson in the 2x3 matrix as taught by Kurz et al., since the multiple fasteners of Johnson being in a 2x3 matrix would provide a more secure and stable attachment by having a row of fasteners at each height attaching the legs to the waist. Here we are taking one well-known garment fastening arrangement (Jonson) and replacing it with another well-known garment fastening arrangement (2x3 fastening arrangement of Kurz et al.) to create a more secure adjustable attachment.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Mei et al. and Cash as applied to claims 1 and 9 above, and further in view of Garner (US 2017/0079345).
Johnson, Mei et al. and Cash fail to teach a zipper connecter to removably attach the piece of fabric to the garment.
 	In regards to claims 6 and 14, Garner teaches a zipper connector configured to removably attach an adjustment panel between an opening of a garment (paragraphs 0010 and 0011).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the snaps of Johnson in view of Mei and Cash to be a zipper fastener as taught by Garner, since the snaps of Johnson, Mei and Cash being a zipper fastener on the interior of the garment opening would provide a garment with a size adjustable panel that can be added or removed as needed with a zipper attachment that would be more secure than the snap attachments so as to not be easily unfastened during use. Here we are taking one well-known fastening means (snaps of Cash) and replacing them with a well-known zipper fastener (Garner) to provide a more secure fastening attachment.

Response to Arguments
Applicant's arguments filed 03/23/22 have been fully considered but they are not persuasive. 
Applicant remarks that the cited prior art fails to teach “a piece of removable fabric and a connector configured to removably attach the piece of removable fabric to a garment, wherein the piece of removable fabric is attached between a first garment side openings and a second garment side opening pant in such a manner that the removable fabric joins the first side and the second side of the opening to form a single piece of fabric, wherein the formed single piece of fabric is worn as the skirt in such a manner that the waist region becomes hip line region of the skirt” as amended into the independent claims.
 The newly cited prior art to Cash (US 4,683,595) teaches this limitation as provided in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Lee (US 9,468,240) is of particular relevance to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732